Fourth Court of Appeals
                                      San Antonio, Texas

                                            November 4, 2022

                                          No. 04-22-00745-CV

IN RE CHRISTUS SANTA ROSA HEALTH CARE CORPORATION D/B/A CHRISTUS
               SANTA ROSA HOSPITAL - WESTOVER HILLS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On November 3, 2022, relator filed a petition for writ of mandamus and an emergency
motion for immediate temporary relief pending the final resolution of the petition for writ of
mandamus. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court on or before November 28, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for immediate temporary relief is GRANTED. The deadline to
produce Sheryl Sullivan’s June 16, 2021 report is STAYED pending further order from this
court.

     We ORDER relator to file a written order from the October 6, 2022 hearing on or before
November 9, 2022.

           It is so ORDERED November 4, 2022.
                                                                           PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT


1
  This proceeding arises out of Cause No. 2022-CI-01107, styled Sharon Kay Goodman v. Christus Santa Rosa
Health Care Corporation d/b/a Christus Santa Rosa Hospital - Westover Hills and Franklin Dale Barber, pending
in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.